Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, neither singularly nor in combination, teach or show a vehicle control device that includes a first trajectory generating unit configured to generate, based on external environment recognition information in which a situation around a periphery of the vehicle is recognized, a first trajectory in a first operation cycle; and a second trajectory generating unit configured to generate, based on the external environment recognition information, and while referring to the first trajectory, a second trajectory in a second operation cycle which is shorter than the first operation cycle; wherein, when performing automated driving, in a case of a reference exclusion condition having been met, the second trajectory generating unit is configured to generate the second trajectory without referring to the first trajectory, and thereby control the vehicle, as shown in independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMSEY REFAI/Primary Examiner, Art Unit 3661